                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 CONFERENCE OF STATE BANK
 SUPERVISORS,

                Plaintiff,

        v.                                                No. 18-cv-2449 (DLF)

 OFFICE OF THE COMPTROLLER OF
 THE CURRENCY, et al.,

                Defendants.


                                 MEMORANDUM OPINION

       For the second time in this district, the plaintiff, Conference of State Bank Supervisors

(CSBS), challenges the purported Nonbank Charter Decision of the defendants, the Comptroller

of the Currency and the Comptroller’s Office (collectively, the OCC). See Compl. at 40–45,

Dkt. 1. This Court dismissed CSBS’s first challenge because CSBS lacked standing and its

claims were unripe. See Conference of State Bank Supervisors v. Office of the Comptroller of the

Currency (CSBS I), 313 F. Supp. 3d 285, 299 (D.D.C. 2018). Two motions are before the

Court: the defendants’ Motion to Dismiss, Dkt. 12, and CSBS’s Alternative Motion for Leave to

Conduct Jurisdictional Discovery, Dkt. 16. The Court will grant the defendants’ motion to

dismiss because CSBS continues to lack standing and its claims remain unripe. And the Court

will deny CSBS’s motion for discovery because the OCC has agreed to provide the information

necessary to establish standing and because that information is publicly available.
       Not much has happened since CSBS I that affects the jurisdiction analysis. 1 In its most

recent complaint, CSBS does not allege that any financial technology company (a so-called

“Fintech”) has applied for a charter, let alone that the OCC has chartered a Fintech. Compl.

¶ 119. It highlights two arguably relevant events: the Senate confirming Joseph Otting as

Comptroller of the Currency, id. ¶ 22, and on July 31, 2019 the OCC finalizing its once-draft

policy to charter Fintechs, id. ¶¶ 7–9. Yet because neither event “cure[s] the original

jurisdictional deficiency” identified in CSBS I “[i]ssue preclusion bars [the Court] from

reconsidering whether [CSBS] suffered Article III injury.” Nat’l Ass’n of Home Builders v.

Envtl. Prot. Agency, 786 F.3d 34, 41–42 (D.C. Cir. 2015).2

       To start, CSBS still “fails to plead an injury in fact” that is either actual or imminent.

CSBS I, 313 F. Supp. 3d at 299. In CSBS I, the Court reasoned that each of the alleged “harms

[was] contingent on whether the OCC charters a Fintech.” Id. at 296. That reasoning still

applies because CSBS’s alleged harms remain the same, and the OCC still has not chartered a

Fintech. The Court also said:

               Several contingent and speculative events must occur before the
               OCC charters a Fintech: (1) the OCC must decide to finalize a
               procedure for handling those applications; (2) a Fintech company
               must choose to apply for a charter; (3) the particular Fintech must
               substantively satisfy regulatory requirements; and (4) the OCC must
               decide to grant the charter to the particular Fintech.



1
  CSBS’s latest complaint is nearly identical to its first. The Court discussed at length the
background and applicable legal standards in CSBS I, 313 F. Supp. 3d at 291–94, and does not
restate them here.
2
  The Court acknowledges that Judge Marrero in the Southern District of New York concluded in
a similar case that the plaintiff had established standing. See Pl.’s Notice at 1, Dkt. 22 (citing
Vullo v. Office of the Comptroller of the Currency, et. al., No. 18-cv-08377 (S.D.N.Y. May 2,
2019)). The Court respectfully disagrees with Vullo, to the extent that its reasoning conflicts
with either this opinion or CSBS I.



                                                  2
Id. At the time, none of these four events had occurred. Id. Since then, the OCC has finalized

its procedure for handling Fintech applications. But what was true then remains true today:

                [T]he second step—a Fintech’s electing to apply—ha[s] not
                occurred, let alone the third or fourth. In fact, an aspiring Fintech
                that does not accept deposits plausibly could have attempted to
                apply for a charter anytime since the 2003 regulations took effect.
                And yet in the [now over] fifteen years between those regulations
                and the complaint, the OCC posits—and CSBS does not plead
                otherwise—that not one Fintech of the type described by the
                complaint has attempted to apply for a national charter.

Id. at 297. In addition, “CSBS [still] does not allege in more than a conclusory fashion that its

members suffer an injury from a ‘substantial risk’ of harm, and CSBS certainly does not allege

that any such risk ‘may prompt its members to reasonably incur costs to mitigate or avoid that

harm.’” Id. (original alterations omitted) (quoting Clapper v. Amnesty Int’l, 568 U.S. 398, 414

n.5 (2013)). This case also remains distinguishable from those other cases in which “CSBS

seeks refuge . . . to show regulatory injuries” because “not a single Fintech has ever applied for a

charter.” Id.; see id. at 297–98.

        On top of this, CSBS’s second complaint “remain[s] inadequate” because it “fails to

identify in its complaint which particular member of the organization” faces imminent injury. Id.

at 298–99. Though the latest complaint generally identifies laws from each state that cover

mortgage lending, consumer lending, and money transmission, see Compl. Ex. 4, Dkt. 1-4, it

does not connect those general laws to any particular actual or imminent harm. And it stays

silent about which state bank supervisors—CSBS’s members—face imminent injury. See id.

That silence alone warrants dismissal. See CSBS I, 313 F.3d at 298–99 (explaining that

associational standing requires “plead[ing] an imminent injury to some particular member”).

CSBS’s omission is unsurprising given that no Fintech—in any state—has applied for a charter.




                                                 3
Until then, CSBS can only guess which states and which members face imminent injury. As the

Court said in CSBS I:

               [T]he identification requirement serves an important gatekeeping
               role. It highlights the challenge of determining whether any
               particular state will be injured before a particular Fintech, if any,
               receives a charter. A national charter could injure Indiana without
               injuring Alaska, or vice versa. As it stands, the complaint does not
               equip the Court to decide which state to consider when evaluating
               standing, what role the CSBS member has in that state's regulatory
               system, or whether there are any Fintech companies within that state
               that are likely to receive a national charter. And the identification
               requirement ensures that the Court considers the likelihood of injury
               to individual members of the organization, thus preventing the
               organization from gaining standing by combining several alleged
               injuries that are inadequate separately.

Id. at 299. This reasoning still applies. The bottom line is that despite the now-final policy and

the Comptroller’s confirmation, CSBS still fails to “carry its burden” of “demonstrat[ing] that it

has standing to survive a Rule 12(b)(1) motion” for nearly all the same reasons as before. Id.

       This dispute also remains neither “constitutionally [n]or prudentially ripe for

determination.” Id. For one thing, “[t]his dispute [still] would benefit from a more concrete

setting and additional percolation.” Id. at 300. As in CSBS I, “this dispute will be sharpened if

the OCC charters a particular Fintech—or decides to do so imminently.” Id. Though the

“procedures that may lead to issuing a Fintech charter” are now final and the OCC’s leadership is

settled, “there are [still] many other procedural hurdles to overcome before a charter could be

granted.” Id. As such, “[a]ny procedural review at this point would be piecemeal, potentially

involving a new legal challenge every time the OCC takes a step towards a result disfavored by a

trade organization.” Id. at 300–01. In addition, this dispute presents the same “legal issues that

are unfit for review” absent “a more concrete setting” to resolve them. Id. at 301.

       For another, CSBS also makes no new attempt to explain how “withholding a decision

will cause hardship to the parties” that “would be immediate and significant.” Id. (quotation


                                                 4
omitted). CSBS alleges hardship to “charter applicants,” Pl.’s Opp. at 19, but charter applicants

are not parties. And the other hardships that CSBS alleges—“confusion” and “budgetary and

resource allocation complications” among the states, id. at 13—are not “immediate and

significant” hardships that outweigh the “institutional interests in the deferral of review,” CSBS I,

313 F. Supp. at 301.

        As before, “the prudential ripeness doctrine counsels in favor of allowing time to sharpen

this dispute before deciding it. Indeed, there may ultimately be no case to decide at all if the

OCC does not charter a Fintech.” Id. Thus, “even if CSBS had successfully alleged an injury in

fact, this case is prudentially unripe.” Id.

        Finally, CSBS’s request for jurisdictional discovery covering pre-application activity is

unwarranted. See Pl.’s Disc. Br., Dkt. 16-1. As the Court has explained, it will lack jurisdiction

over CSBS’s claims at least until a Fintech applies for a charter. And CSBS can learn whether

and when a Fintech has applied for a charter without discovery because that information is

public. A charter applicant must “publish a notice of its filing in a newspaper of general

circulation in the community in which the applicant proposes to engage in business.” 12 C.F.R.

§ 5.8(a). In addition, the OCC notices new charter applications in a “Weekly Bulletin” published

on its website. Lybarger Decl. ¶ 8; see Pl.’s Disc. Reply Ex. D at 6, Dkt. 21-6. And recognizing

the importance of this information, the OCC has agreed to “notify the Court and CSBS when an

applicant makes [the] public notice required under 12 C.F.R. § 5.8.” Defs.’ Disc. Opp’n at 3,

Dkt. 18.

        CSBS critiques the OCC’s offer as “tellingly narrow and insufficient.” Pl.’s Disc. Reply

at 13 n.6, Dkt. 21. CSBS argues that the OCC has “broad discretion to waive the Section 5.8

notice requirement,” meaning that its offer might not cover certain applicants if the OCC waives




                                                  5
§ 5.8(a)’s public notice requirements for those applicants. Id. But this argument is misplaced.

Most importantly, § 5.8(a) unequivocally requires an applicant to make public notice. 12 C.F.R.

§ 5.8 (providing that “an applicant shall publish a public notice of its filing”) (emphasis added).

And 12 C.F.R. § 5.8(f), which provides that “the OCC may require or give public notice and

request comment on any filing and in any manner the OCC determines appropriate for the

particular filing,” does not affect that requirement. Section 5.8(f) concerns public notice by the

OCC only, not public notice by the applicant. And it explicitly applies “[i]n addition to”—i.e.,

not in lieu of—“the foregoing” provisions of § 5.8, which include § 5.8(a). Moreover, the Court

presumes the OCC’s offer to be in good faith and expects the OCC to notify CSBS when any

Fintech applies for a charter. And based on CSBS’s own contention, the median processing time

between the OCC receiving and finally approving a charter application is 162 days; the average

is even higher at 215 days. Townsley Decl. ¶ 6, Dkt. 15-7. In short, CSBS will know when a

Fintech applies for a charter and will have time to challenge that application.

                                         CONCLUSION

       For the foregoing reasons, the Court denies CSBS’s Alternative Motion for Leave to

Conduct Jurisdictional Discovery, Dkt. 16, and grants the defendants’ Motion to Dismiss, Dkt.

12. A separate order accompanies this memorandum opinion.




                                                              ________________________
                                                              DABNEY L. FRIEDRICH
September 3, 2019                                             United States District Judge




                                                 6
